584 F.2d 1263
18 Fair Empl.Prac.Cas.  181, 17 Empl. Prac.Dec. P 8577EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Appellant,v.BEAVER GASOLINE COMPANY.
No. 77-2360.
United States Court of Appeals,Third Circuit.
Submitted under Third Circuit Rule 12(6) May 22, 1978.Decided Aug. 22, 1978.

Appeal from the United States District Court for the Western District of Pennsylvania, John L. Miller, Judge.
Abner W. Sibal, Gen. Counsel, Joseph T. Eddins, Jr., Associate Gen. Counsel, Beatrice Rosenberg, Asst. Gen. Counsel, Gary T. Brown, Atty., E. E. O. C., Washington, D. C., for appellant.
Scott F. Zimmerman, Walter G. Bleil, Reed, Smith, Shaw & McClay, Pittsburgh, Pa., for appellee.
Before ALDISERT, GIBBONS and HIGGINBOTHAM, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The district court accepted appellee's contention that a male employee cannot, under Title VII, the Civil Rights Act of 1964, 42 U.S.C. § 2000e, Et seq., file a charge claiming that his employer discriminates against females because he was not a "person aggrieved" under the statute.  When this case was listed for disposition, we reserved decision, pending determination of the appeal in Novotny v. Great American Savings & Loan Association, 584 F.2d 1235 (in banc), which has now been decided.


2
Accordingly, the judgment of the district court will be vacated and the cause remanded for reconsideration in light of Novotny.